Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SEC. 1350 (SECTION -OXLEY ACT OF 2002) In connection with the Quarterly Report of, Corporate Outfitters, Inc. (the "Company") on Form 10-Q for the period ending June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, David Taigen, President, Chief Executive Officer, Chief Financial Officer and Director of the Company, hereby certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:July 28, 2008 By:/s/ David Taigen David Taigen, President, Chief Executive Officer, Chief Financial Officer and Director
